Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Election/Restrictions
Applicant’s election without traverse of species II corresponding to claims 1-6 and 9-17 in the reply filed on 01/19/2021 is acknowledge.

Information Disclosure Statement
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 11/05/2018 are accepted as part of the formal application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over McMorrow et al (US 20190044251), hereinafter McMorrow, in view of Margomenos (US 20090251357), hereinafter Margomenos.


McMorrow discloses a fixed beam high gain antenna (a phase array 10, Fig 2) for generating high gain for satellite communication ground terminals, the antenna comprising:
a multi-layer printed circuit board (PCB) (a multi-layer printed circuit board  12, Fig 5) having a top surface (a top surface S1, Fig 5) and a bottom layer (a bottom layer L4, Fig 5);
an antenna array including a plurality of antenna patches (a plurality of antenna patches 14, Fig 2) and a plurality of integrated circuits 16 (Fig 2);
wherein the antenna array comprises at least one antenna unit cell (an antenna unit AU, Fig 2) each including one of the plurality of integrated circuits 16 in connection with a corresponding plurality of the plurality of antenna patches (Fig 2);
wherein each one of the plurality of integrated circuits 16 is centrally positioned and surrounded by the corresponding plurality of antenna patches (Fig 2); and
wherein a reduced length (an RF line 18, Fig 2) of the connection between each of the plurality of ASICs and the corresponding plurality of antenna patches minimizes radio frequency (RF) transmission loss (paragraph [0040]).
McMorrow does not teach the multi-layer printed circuit board 12 forming a rear surface of the antenna and the bottom layer forming a front surface of the antenna, and the plurality of integrated circuits 16 are a plurality of application-specific integrated circuits (ASICs) on the rear surface of the antenna.
However, Margomenos teaches an antenna (a dual-band RF front end of a radar and imager 200, Fig 5), the antenna comprising:
a multi-layer printed circuit board (PCB) (a multi-layer circuit board comprising a layer 106, a microstrip feed 122, a layer 107, a ground plane 120 and a PCB 109, Fig 5) having a top surface (a surface 119, Fig 5) forming a rear surface of the antenna (Fig 5) and a bottom layer (a layer 107, Fig 5) forming a front surface of the antenna (Fig 5);
an antenna array including a plurality of antenna patches (a plurality of antenna patches 113, Fig 5) on the front surface of the antenna and a plurality of application-specific integrated circuits (ASICs) (a plurality of chips 160, Fig 5; paragraphs [0027] and [0040]) on the rear surface of the antenna.


[AltContent: arrow][AltContent: textbox (AU)][AltContent: textbox (McMorrow (US 20190044251))]
    PNG
    media_image1.png
    802
    800
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: textbox (S1)][AltContent: arrow][AltContent: textbox (L4)][AltContent: textbox (McMorrow (US 20190044251))]
    PNG
    media_image2.png
    312
    797
    media_image2.png
    Greyscale




[AltContent: textbox (Margomenos (US 20090251357))]
    PNG
    media_image3.png
    339
    898
    media_image3.png
    Greyscale


Regarding claim 2,
McMorrow in view of Margomenos discloses the claimed invention, as discussed in claim 1.
McMorrow teaches the plurality of antenna patches comprises TX patches (paragraph [0027]) or RX patches.

Regarding claim 3,
McMorrow in view of Margomenos discloses the claimed invention, as discussed in claim 1.


Regarding claim 4,
McMorrow in view of Margomenos discloses the claimed invention, as discussed in claim 1.
McMorrow teaches the plurality of antenna patches comprises four antenna patches (Fig 2).

Regarding claim 5,
McMorrow in view of Margomenos discloses the claimed invention, as discussed in claim 1.
McMorrow as modified teaches a plurality of PCB transmission lines and a plurality of signal vias for connecting each of the plurality of ASICs with the corresponding one of the plurality of antenna patches (Fig 5 of Margomenos).


Allowable Subject Matter
Claims 6 and 9-17 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.
Regarding claim 6, prior art of record or most closely prior art fails to disclose, “wherein the antenna array comprises at least one TX unit cell each including one of the plurality of TX ASICs in connection with a corresponding four of the plurality of TX patches and an RX unit cell each including one of the plurality of RX ASICs in connection with a corresponding four of the plurality of RX patches, wherein each one of the plurality of TX ASICs is centrally positioned and surrounded by the corresponding four TX patches and each one of the plurality of RX ASICs is centrally positioned and surrounded by the corresponding four RX patches, and wherein a reduced length of the connection between each of the plurality of TX ASICs and the corresponding plurality of 
Dependent claims 9-11 are considered to be allowable by virtue of their dependencies on claim 6.
Regarding claim 12, prior art of record or most closely prior art fails to disclose, “wherein each of the plurality of RX patches on the front surface of the antenna is centrally positioned and surrounded by fourTX patches on the front surface of the antenna, wherein each of the plurality of TX ASICs on the rear surface of the antenna is surrounded by and in connection with a corresponding four TX patches of the plurality of TX patches on the front surface of the antenna, wherein each of the plurality of RX ASICs on the rear surface of the antenna is surrounded by and in connection with a corresponding four RX patches of the plurality of RX patches on the front surface of the antenna, and where in a first reduced length of the connection between each one of the plurality of TX ASIC and the corresponding four TX patches and a second reduced length of the connection between each one of the plurality of RX ASIC and the corresponding four RX patches minimizes RF transmission loss”. These features reflect the application’s invention and are not taught by the pertinent prior arts McMorrow (US 20190044251) and Margomenos (US 20090251357). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify McMorrow and Margomenos to include features of claim 12.
Dependent claims 13-17 are considered to be allowable by virtue of their dependencies on claim 12.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845